UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAKHRUKH HAMIDUVA,

         Petitioner,
                                                              Civil Action No. 08-1221 (CKK)
         v.

 BARACK H. OBAMA, et al.,

         Respondents.


                                             ORDER
                                        (February 23, 2009)

       Respondents filed a Status Report on August 1, 2008, indicating that Petitioner has been

approved for release or transfer from Guantanamo Bay by the Department of Defense but that he

remains detained by the Armed Forces of the United States at Guantanamo Bay, Cuba. The

Government also filed a factual return for the above-captioned Petitioner on January 30, 2009.

Respondents have thereafter filed several motions to extend the time to comply with certain

obligations arising under the Amended Case Management Order, which Petitioner has not

opposed. The Court shall adopt the Case Management Order issued by Judge Thomas F. Hogan

in In re Guantanamo Bay Detainee Litigation, Misc. No. 08-442 (Nov. 6, 2008), as amended

December 16, 2008, unless otherwise provided.

       The Court shall also require the parties to file a Joint Status Report, on or before March 9,

2009, indicating whether they want to stay the above-captioned habeas proceeding given

Petitioner’s current status. If the parties do not agree on a stay, they shall provide the Court with

the following information in their Joint Status Report:

       (1) a summary of the parties’ compliance with the Amended Case Management
       Order;
       (2) a final proposed schedule for the submission of all motions, oppositions,
       filings, or other disclosures, regardless of whether they are contemplated by the
       Amended Case Management Order.1 The proposed schedule may deviate from
       the deadlines set forth in the Amended Case Management Order; and

       (3) a description of any anticipated problems that may arise during compliance
       with the proposed schedule.

       If the parties cannot agree on a final proposed schedule, the Court shall impose one.

Once a schedule has been set, motions for extensions of time shall not be granted absent

demonstrable extraordinary circumstances.

       The parties shall file their Joint Status Report “jointly.” Thus, to comply with this Order,

the parties must discuss all of the items set forth above and attempt to eliminate or narrow any

disputes, ideally by meeting with each other in person. Going forward, the Court also expects the

parties to comply fully with Local Civil Rule 7(m).

       SO ORDERED.

Date: February 23, 2009

                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




       1
         The parties may not, however, propose the filing of any motion to amend Section II of
the Case Management Order at this time (Burden and Standard of Proof, Presumption in Favor of
the Government’s Evidence, and Hearsay).

                                                 2